Citation Nr: 1012464	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-03 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran has verified active service from May 1969 to 
April 1971, and additional unverified service from June 1967 
to May 1969.  The Veteran has verified active service in the 
Republic of Vietnam from April 18, 1968, to May 10, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
the Veteran's claim of entitlement to service connection for 
PTSD on the basis that new and material evidence had not 
been received.

The issue of entitlement to service connection for PTSD, 
addressed in the REMAND portion of the decision below, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for PTSD was previously denied in a March 2002 rating 
decision.  The Veteran was notified of that decision but 
failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for PTSD received since the last final 
denial in March 2002 is new, in that it is not cumulative 
and was not previously considered by decision makers, and it 
is also material because it raises a reasonable possibility 
of substantiating the Veteran's claim.




CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied the Veteran's 
claim of entitlement to service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited to the issue 
of whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for PTSD, the Board finds that a discussion as to 
whether VA's duties to notify and assist the Veteran have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.

New and Material Evidence

Service connection for PTSD was previously denied in a March 
2002 rating decision.  The Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnet v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The claim of entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Veteran filed this application to reopen his claim in 
October 2005, in the form of a claim of entitlement to 
service connection for PTSD.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

It appears that the evidence before VA at the time of the 
prior final decision in March 2002 consisted of the 
Veteran's claim of entitlement to service connection for 
PTSD, and his service, VA, and private treatment records.  
The RO found that the Veteran's post-service treatment 
records were silent for any bases upon which the Veteran had 
been diagnosed with PTSD, and silent for any description of 
an in-service stressor.  The Veteran's claim of entitlement 
to service connection for PTSD was denied.  The March 2002 
rating decision was not appealed and became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran applied to reopen his claim of entitlement to 
service connection for PTSD in October 2005.  Newly received 
evidence since March 2002 includes VA treatment records, 
records maintained by the Social Security Administration 
(SSA), and the Veteran's own statements.

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for PTSD received since 
the last final decision in March 2002 is new in that it was 
not previously considered by agency decision makers, or 
cumulative or redundant of other evidence of record.  The 
evidence is also material in that it relates to an 
unestablished fact, specifically, additional treatment 
records reflecting treatment for and diagnoses of PTSD and 
the Veteran's reports of alleged in-service stressors.  

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement 
to service connection for PTSD has been received, and such 
claim is reopened.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further 
disposition of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that a veteran engaged in combat with 
the enemy and the claimed in-service stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed in-service 
stressor is consistent with the circumstances, conditions, 
or hardships of a veteran's service, a veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of in-service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged in-service stressors must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The Veteran contends that he has PTSD related to alleged 
stressors that occurred during service in the Republic of 
Vietnam, warranting entitlement to service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).  The Veteran's service 
personnel records indicate that he was attached to CoC, 
34thEngrBn(Const), stationed in the Republic of Vietnam from 
April 18, 1968, to May 10, 1969.  The Veteran's military 
occupational specialty is listed as crane operator.  The 
Veteran's service personnel records, including his service 
separation form, show no awards or decorations for combat 
service.  Additionally, the Veteran's service treatment 
records are negative for a psychiatric disorder.

Post-service VA treatment records show that the Veteran has 
received psychiatric treatment, and that he was diagnosed 
with PTSD in January 2002.

One of the bases upon which the Veteran's claim of 
entitlement to service connection for PTSD was previously 
denied was that his alleged in-service stressors were not 
verified.  

The Veteran, at the time of his August 2007 Notice of 
Disagreement, asserted that he was a combat engineer, and 
that such military specialty included his work as a crane 
operator.  The Veteran reported that he experienced mortar 
attacks and that he encountered sniper fire during guard 
duty.  The Veteran reported that on one occasion he was 
asked to move a crane from Long Binh to LiaKhe, and that he 
was attacked by the Viet Cong.  The Veteran reported that 
while he was not injured during the trip, several bullet 
holes were found on the crane, along with spent shell 
casings inside the cab.  The Veteran reported that he was 
always stressed and worried about getting hit by sniper 
fire, a mortar, or a rocket.  

At the time of the Veteran's February 2009 Substantive 
Appeal, he asserted that he felt like a "sitting duck" while 
he was serving as a crane operator in an open crane cab six 
feet in the air, and that he is unable to point to an 
isolated event that caused him stress during service.  The 
Veteran reported that he was under stress and feared for his 
life every day while he was in the Republic of Vietnam. 

The Veteran statements, if such may be further detailed, may 
describe in-service stressors that may be capable of 
verification, and an attempt at verification may be made on 
this basis.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (mortar/rocket attack may in some cases be a 
satisfactory stressor for PTSD).

As the Veteran did not engage in combat, the alleged in-
service stressors must be verified by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Because 
no attempt to verify in-service stressors through the United 
States Army & Joint Services Records Research Center (JSRRC) 
has yet been made, the RO should attempt to verify the 
listed in-service stressors through JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another 
opportunity to supplement the record 
with any additional details concerning 
his alleged in-service stressors, to 
include sustaining enemy fire by mortar 
and sniper attacks, specifically during 
a trip from Long Binh to LiaKhe.  
Particularly, the Veteran should 
attempt to provide: his unit at the 
time; the location of said occurrences 
(base names); the names of individuals 
injured or killed; "buddy statements" 
containing verifiable information, to 
include time periods (i.e., month and 
year), regarding the events claimed as 
"stressors" during his military 
service; and any other information 
which could be used to substantiate the 
PTSD claim.  Any and all responses 
received from the Veteran should be 
properly documented in his claims file.
The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be as specific as possible, 
because without such details an 
adequate search for verifying 
information cannot be conducted.

2.  Forward the Veteran's statements of 
his alleged in-service PTSD stressors, 
as well as copies of his service 
personnel records and any other 
relevant evidence, to the JSRRC.  
Request that JSRRC attempt to verify 
the alleged in-service stressors.  
Specific requests should be made for 
incoming enemy fire, or sniper or 
mortar attacks upon any named bases, 
and equipment damage or loss, during 
the time periods specified by the 
Veteran.  Request that JSRRC provide 
the unit history for the Veteran's 
unit.  If more detailed information is 
needed for such research, the Veteran 
should be given the opportunity to 
provide it.  Any and all responses 
received from JSRRC should be properly 
documented in the Veteran's claims 
file.

3.  Thereafter, if, and only if, one or 
more of the alleged in-service 
stressors is verified, schedule the 
Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to any verified in-service 
stressor.

a.  Prior to the examination, specify 
for the examiner the in-service 
stressor or stressors that it is 
determined is/are established by the 
record, and the examiner must be 
instructed that only that/those 
event(s) may be considered for the 
purpose of determining whether the 
Veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD. 
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged in-
service stressor found to be 
established by the evidence of record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record and found to 
be sufficient to produce PTSD by the 
examiner.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the Veteran's military 
service.

The claims file should be made 
available to the examiner for review in 
conjunction with the opinion or 
examination, and the examiner should 
note such review.  A complete rationale 
should be provided for all opinions 
given.  The opinions should be based on 
examination findings, historical 
records, and medical principles.  The 
examiner should fully articulate a 
sound reasoning for all conclusions 
made.

The file must be properly documented 
regarding any notifications to the 
Veteran as to the scheduled 
examination.

4.  Then, readjudicate the Veteran's 
claim of entitlement to service 
connection for PTSD, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal. Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


